Citation Nr: 1029226	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-07 168	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a waiver of overpayment of death pension benefits, 
in the amount of $8,812.80.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  
He died in March 1995.  The appellant is the surviving spouse of 
the Veteran.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal of a June 2003 decision of the Committee on 
Waivers and Compromises (COWC) of the Debt Management Center 
(DMC), in Fort Snelling, Minnesota, which denied the appellant's 
request for a waiver of recovery of overpayment of death pension 
benefits as untimely.  Subsequently, the claims file was rebuilt 
and transferred to the COWC located at the Buffalo RO, which 
affirmed the prior denial in December 2003.

In a September 2005 decision, the Board affirmed the denial of 
the appellant's request for a waiver as untimely.  The appellant 
perfected an appeal of the Board's decision to the United States 
Court of Appeals for Veterans Claims (Claims).  In a May 2007 
Order, the Court granted a joint motion filed by the parties and 
vacated the Board's September 2005 decision, remanding the case 
back to the Board for action consistent with the joint motion.  

In an April 2009 decision, the Board concluded that the 
appellant's request for a waiver had been timely filed and 
remanded the issue of entitlement to a waiver of overpayment of 
death pension benefits, in the amount of $8,812.80, for 
additional development.  [Parenthetically, the Board notes that 
the evidentiary record reflects that all of the assessed 
indebtedness in question has been repaid.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the 
Board must consider the entire amount calculated.]

The issue of entitlement to a waiver of overpayment of death 
pension benefits is addressed in the REMAND portion of the 
decision below and is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action, on her part, is required.


REMAND

The Board's review of the record reveals that further RO action 
on the appeal is warranted.

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board were not complied with, the Board itself errs in failing to 
insure compliance; in such situations the Board must remand back 
to RO for further development.

In compliance with the Board's April 2009 remand instructions the 
RO provided the appellant with one copy of VA Form 20-5655, 
Financial Status Report (FSR), to complete in a May 2009 letter.  
However, the RO's letter neglected to ask the appellant to 
complete an FSR, listing all monthly income, monthly expenses, 
assets and debts for each year since April 1, 2001, as well as 
a statement or other documentation to support her assertion that 
recovery of the debt would deprive her of life's basic 
necessities and cause an inequitable hardship.  (Emphasis added.)  
Later the same month, the appellant submitted one completed FSR 
dated May 28, 2009, accompanied by a VA Form 21-4138 indicating 
her understanding that she had filled out the FSR as requested 
and asking that, if she had missed anything to please let her 
know.  These documents were stamp dated as received by the RO on 
May 29, 2009, but apparently were not before the COWC or the RO 
when they issued a decision and a supplemental statement of the 
case (SSOC) finding bad faith on the appellant's part and denying 
the waiver.  Neither the COWC nor the RO advised the appellant 
that she needed to fill out a separate FSR for each year since 
April 1, 2001.  On remand, the appellant should be so advised and 
the RO should provide her with 10 separate copies of VA Form 20-
5655 to expedite her response.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete 
additional VA Forms 20-5655, FSRs, listing 
all monthly income, monthly expenses, 
assets and debts for each year since 
April 1, 2001, and afford her and her 
representative with an opportunity to 
submit a statement or other documentation 
to support the appellant's assertion that 
recovery of the debt would deprive her of 
life's basic necessities and cause an 
inequitable hardship.  In order to expedite 
her response, send the appellant 10 copies 
of VA Form 20-5655.  All responses should 
be associated with the record.

2.  Following completion of the above, the 
case should be referred to the COWC to 
review the record and readjudicate the 
appellant's request for waiver with express 
consideration of the provisions of 
38 C.F.R. § 1.965(a) and each element of 
equity and good conscience.  A formal, 
written record of the COWC's decision 
should be prepared and placed in the claims 
file.  If a waiver is denied, the RO should 
provide the appellant and her 
representative with an SSOC explaining the 
reasons and bases for that decision, and 
afford them the opportunity to respond 
before the case is returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


